Per Curiam.
The question involved in this appeal is purely a political one and affects no property or civil rights, and, as stated by Chief Justice Fuller in Green v. Mills, 69 Fed. 852 (16 C. C. A. 516, 30 L. R. A. 90), “it is well settled that a court of chancery is conversant only with matters of property and the maintenance of civil rights. The court has no jurisdiction in matters of a political nature, nor to interfere with the duties of any department of government, unless under special eircum*111stances and when necessary to the protection of the rights of property, nor in matters merely criminal, or merely immoral, which do not affect any right of property”: In re Sawyer, 124 U. S. 200 (8 Sup. Ct. 482, 31 L. Ed. 402) ; Luther v. Borden, 48 U. S. (7 How.) 1 (12 L. Ed. 581); Mississippi v. Johnson, 71 U. S. (4 Wall.) 475 (18 L. Ed. 437); Georgia v. Stanton, 73 U. S. (6 Wall.) 50 (18 L. Ed. 721). “Neither the legislature nor the executive department,” said Mr. Chief Justice Chase, in Mississippi v. Johnson, “can be restrained in its action by the judicial department though the acts of both, when performed, are, in proper eases, subject to its cognizance.” This is the well-recognized principle as announced by many of the highest tribunals of our states: Fletcher v. Tuttle, 151 Ill. 41 (37 N. E. 683, 25 L. R. A. 143, 42 Am. St. Rep. 220); People v. Canal Board, 55 N. Y. 393; Smith v. Meyers, 109 Ind. 1 (9 N. E. 692, 58 Am. Rep. 375); Hardesty v. Taft, 23 Md. 513 (87 Am. Dec. 584); Sheridan v. Colvin, 78 Ill. 237, in which case the court said: “It is elementary law, that the subject of the jurisdiction of the court of chancery is civil property. The court is conversant only with questions of property and the maintenance of civil rights. Injury to property, whether actual or prospective, is the foundation on which the jurisdiction rests. The court has no jurisdiction in -matters merely criminal, or merely immoral, which do not affect any right of property. Nor do matters of a political character come within the jurisdiction of the court of chancery. Nor has the court of chancery jurisdiction to interfere with the public duties of any department of the government, except under special circumstances and where necessary for the protection of rights of property.” To the same effect is High, Injunctions (4 ed.), §§ 20b, 1326. See, also, People v. Mills, 30 Colo. 263 (70 Pac. 322); State v. Thorson, 9 S. D. 149 (68 N. W. 202, 33 L. R. A. 582). And this court in the case of State ex rel. v. Lord, 28 Or. 498 (43 Pac. 471, 31 L. R. A. 473), has followed the same rule.
The court, therefore, having no jurisdiction over the subject-matter involved, the decree of the lower court should be affirmed; and it is so ordered. ' Aeeirmed.